Citation Nr: 0833836	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by which the RO denied 
entitlement to service connection for tinnitus.

In April 2008, the veteran testified at a hearing before the 
undersigned at the RO.

In May 2008, the Board remanded this matter to the RO for 
further development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, this case must be remanded to the RO a second 
time, as the development requested in the Board's May 2008 
remand has not been carried out as directed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

In May 2008, the Board asked that the veteran be afforded a 
VA audiologic examination for an opinion regarding the 
etiology of his tinnitus.  The examiner indicated that the 
veteran's tinnitus had its onset 50 years ago, but opined 
that it was not likely related to service.  She did not 
respond to the question, however, of whether it was as likely 
as not that there was a relationship between the veteran's 
tinnitus and the service-connected bilateral hearing loss.  
Because that aspect of the Board's inquiry went unanswered, 
the RO must ask the examiner who conducted the July 2008 VA 
audiologic examination to render an opinion in this regard.  
If she is unavailable, the RO should schedule a VA audiologic 
examination for an opinion regarding the etiology of the 
veteran's tinnitus to include whether there is any 
relationship between it and the service-connected bilateral 
hearing loss.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1. Please ask the examiner who conducted 
the July 2008 VA audiologic examination to 
opine regarding whether it is as likely as 
not that the veteran's tinnitus has been 
caused or aggravated by his service-
connected bilateral hearing loss or is 
otherwise related to the hearing loss.  In 
the event that the July 2008 VA examiner 
is unavailable, schedule a VA audiologic 
examination for an opinion regarding the 
etiology of the veteran's tinnitus to 
include whether there is any connection 
between it and the service-connected 
bilateral hearing loss.  

The examiner should provide a complete 
rationale for any opinion provided.  The 
examination report should indicate whether 
the claims file was reviewed.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




